Ingraham, P. J. (orally):
The court does not care to hear the district attorney, as the court has no doubt as .to the absolute discretion of the trial court to order the prisoners into custody at any time after their appearance for trial; that both sections 422 and 553 of the Code of Criminal Procedure should be read together; that they are not inconsistent, and they do not give a person indicted for a misdemeanor an absolute right to remain at large on bail after his trial has commenced. The writ will, therefore, be dismissed. Present — Ingraham, P. J., McLaughlin, Laughlin and Scott, JJ.